Name: 94/680/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 19 October 1994 repealing Decision 94/314/ECSC introducing the discontinuation of certain economic and financial relations with Haiti
 Type: Decision
 Subject Matter: international affairs;  America;  European construction
 Date Published: 1994-10-21

 Avis juridique important|41994D068094/680/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 19 October 1994 repealing Decision 94/314/ECSC introducing the discontinuation of certain economic and financial relations with Haiti Official Journal L 271 , 21/10/1994 P. 0002 - 0002DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 19 October 1994 repealing Decision 94/314/ECSC introducing the discontinuation of certain economic and financial relations with Haiti (94/680/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Having regard to Council Decision 94/681/CFSP of 14 October 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union regarding the termination of the reduction of economic relations with Haiti (1), Whereas the United Nations Security Council, in view of developments in Haiti and acting on the basis of Chapter VII of the United Nations Charter, has decided to bring to an end at 00.01 hours (Eastern Standard Time) on the day following that of President Jean-Bertrand Aristide's return to Haiti the measures concerning Haiti contained in Resolutions 841 (1993), 873 (1993) and 917 (1994); Whereas under these circumstances, Decision 94/314/ECSC of the Representatives of the Governments of the Member States, meeting within the Council of 30 May 1994 introducing a discontinuation of certain economic and financial relations with Haiti (2) should be repealed; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 94/314/ECSC is hereby repealed. Article 2 This Decision shall be published in the Official Journal of the European Communities. Article 3 This Decision shall enter into force on the day of its publication. It shall apply with effect from 16 October 1994. Done at Brussels, 19 October 1994. The President Th. WAIGEL (1) See page 3 of this Official Journal.(2) OJ No L 139, 2. 6. 1994, p. 8.